Citation Nr: 0026796	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for valvular heart 
disease.

2.  Entitlement to an increased (compensable) rating for 
defective hearing, left ear.  

3.  Entitlement to increased (compensable) rating for 
tinnitus, left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied entitlement to a compensable evaluation 
for defective hearing of the left ear with tinnitus and 
service connection for valvular heart disease.

Initially, the Board notes the RO failed to certify the 
valvular heart disease claim for appeal, noting that a timely 
substantive appeal had not been submitted.  Under the 
pertinent law and regulations, following the issuance of a 
statement of the case (SOC), the claimant must file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination(s) being appealed.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202; see also Archbold v. Brown, 9 
Vet. App. 124, 132-133 (1996).  The adverse rating decision 
pertaining to the valvular heart claim was issued on February 
24, 1999 with a notice of disagreement received in April 
1999.  A SOC was issued later that month.  A statement of an 
accredited representative, which the Board construes as 
equivalent to a substantive appeal, was submitted and is 
dated February 15, 2000, which is within the allowable time 
permitted to confer jurisdiction to the Board as to this 
issue. 

Additional medical consultation and treatment records were 
received in June 2000 and it appears from at least one date 
stamp that the evidence was received within 90 days after the 
case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  Although such evidence has not 
first been considered by the AOJ, the submission was 
accompanied by a waiver of referral to the AOJ.  38 C.F.R. 
§ 20.1304 (1999).  Consequently, the Board will consider the 
recently received evidence.  
The Board also notes that although having requested a hearing 
on appeal, the veteran withdrew his request. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
Accordingly, the Board construes the veteran's statements of 
November 1997 and June 2000 as raising a claim that new and 
material evidence has been submitted to reopen claims service 
connection for a left eye disability and right ear hearing 
loss with tinnitus.  This matter is referred to the RO for 
appropriate action.

In a June 1988 decision, the Board, in pertinent part, denied 
service connection for heart disease.  In view of that 
decision, the law and regulations pertaining to finality of 
Board decisions are for application.  The Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is entitled 
to service connection for heart disease.  Bernard v. Brown, 4 
Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the first issue on appeal is as stated on the first 
page of this decision.  See also Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims). 


FINDINGS OF FACT
	
1.  A June 1988 Board decision denied service connection for 
heart disease.
2.  Some of the evidence received since the June 1988 Board 
bears directly and substantially upon the matter under 
consideration and is by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3. There is competent medical evidence of a nexus between a 
current cardiac disorder and active service.

4.  The veteran's service-connected recurrent tinnitus in the 
left ear is due to an inservice episode of scarlet fever.

5.  VA issued new regulations for evaluating disabilities 
affecting auditory impairment, effective June 10, 1999, 
including a revised version of the diagnostic criteria for 
tinnitus, which rates recurrent tinnitus as 10 percent 
without the previous requirement that it must be due to a 
head injury, concussion or acoustic trauma.

6.  An audiological examination prior to June 1, 1999 
revealed Level IX loss of auditory acuity in the service 
connected left ear as defined in VA's Schedule for Rating 
Disabilities; however, a private audiological examination on 
June 1, 1999, showed Level X loss of auditory acuity in the 
left ear as defined in VA's Schedule for Rating Disabilities.  


CONCLUSIONS OF LAW

1.  A June 1988 Board decision, which denied service 
connection for heart disease, is final, but evidence received 
since that decision is new and material, and the claim for 
service connection for valvular heart disease is reopened.  
38 U.S.C.A. §§ 5108, 7104(a) (b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104, 3.156, 20.1100(a) (1999).

2.  The veteran's claim of entitlement to service connection 
for valvular heart disease is well grounded.  38 U.S.C.A. § 
5107 (West 1991).

3.  The schedular criteria for a compensable rating for 
tinnitus of the left ear, prior to June 10, 1999, have not 
been met; the schedular criteria for a 10 percent rating, but 
no more than 10 percent, for tinnitus of the left ear, 
effective from June 10, 1999, have been met.  38  U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.114, 4.87, Diagnostic 
Code 6260 (1999).  

4.  The schedular criteria for a 10 percent rating for 
hearing loss of the left ear have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen Claim for Service Connection for 
Valvular Heart Disease

The veteran's claim of entitlement to service connection for 
heart disease was denied by Board decision of June 1988.  The 
Board found the evidence on file at that time failed to show 
that the veteran's heart disease was incurred during active 
service.  The appellant was notified of the Board's decision 
and that decision was final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2000).

However, the June 1988 Board decision may be reopened 
provided the appellant submits new and material evidence.  
Absent the submission of new and material evidence, the claim 
may not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board must conduct a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  First, the Board must 
determine whether the veteran has submitted new and material 
evidence under 38 C.F.R. § 3.156(a).  If the Board determines 
that the submitted evidence is not new and material, then the 
claim cannot be reopened. Second, if new and material 
evidence has been presented, then immediately upon reopening 
the claim the Board must determine whether, based on all the 
evidence of record in support of the claim, presuming the 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Elkins, supra; see also Manio 
v. Derwinski, 1 Vet. App. 140, 145-46 (1991).

Evidence that was of record at the time of the prior 
disallowance included service medical records, which showed 
no heart disease, and post-service medical evidence, which 
revealed heart disease many years after service but was 
devoid of a medical opinion linking heart disease to any 
incident of active service.

Pertinent evidence received since the prior Board decision 
includes a July 20, 1998 medical statement from P. J. C., 
M.D., to the effect that the veteran sustained damage to the 
mitral valve as a result of scarlet fever in service.  

Also of record is a report of a VA cardiology examination in 
October 1998.  The physician's assistant who performed the 
examination reported having contacted the physician who 
performed the associated echocardiogram and was advised that 
the mitral valve disease was not secondary to scarlet fever.  
An explanation or rationale was not provided.

Another private medical statement, H. H., P.A. dated in March 
2000, offered the opinion that the veteran's mitral valve 
dysfunction was associated with the scarlet fever the veteran 
had contracted in service.  It is not clear, however, whether 
the examiner had benefit of consideration of the entire 
claims file prior to formulating his opinion.

The Board finds that some of the evidence submitted since the 
previous Board denial is new in that it was not previously 
physically of record.  Further, some of this new evidence is 
also material as it goes directly toward establishing that 
the veteran's current disorder is related to the veteran's 
period of active service.  Specifically, as a private 
physician opined that the veteran's current heart disorder 
may be related to an inservice event, it is, when considered 
alone or in conjunction with all the evidence of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, this evidence is 
new and material as contemplated by law and thus provides a 
basis to reopen the veteran's claim of entitlement to service 
connection for valvular heart disease.  See 38 C.F.R. § 
3.156.

In addition, the Board finds that the veteran's claim for 
service connection for valvular heart disease is well 
grounded.  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Specifically, the veteran's private physician has suggested 
that the veteran's heart disease is related to active 
service.  See Epps v. Gober, 126 F3d 1464 (Fed. Cir. 1998).

Nevertheless, prior to final adjudication of this claim, 
additional development, as set forth in the remand portion of 
this decision, is necessary to satisfy the duty to assist and 
to reconcile conflicting evidence.

                                            II.  Increased 
Rating Claims

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased evaluations are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to this issue. 

Tinnitus

Service connection (noncompensable) for tinnitus, left ear, 
was established in a March 1986 rating determination.  At 
that juncture, the condition was considered derivative of the 
veteran's scarlet fever in service rather from exposure to 
acoustical trauma.  The Board notes that in a November 1997 
statement the veteran essentially asserted that his left ear 
tinnitus could have been associated with acoustical trauma in 
service; whereas the record clearly demonstrates that he 
previously downplayed noise exposure.  The RO implicitly 
rejected the new theory.  The Board additionally observes 
that the etiology of left ear tinnitus was thoroughly 
considered in the context of the March 1986 rating.  The 
etiology of tinnitus was believed to be an inservice episode 
of scarlet fever rather than to acoustic trauma.  
Accordingly, the newly submitted evidence indicating that the 
veteran was exposed to acoustic trauma while on active duty 
does not suggest grounds that were not already previously 
considered.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Prior to June 10, 1999, tinnitus was rated under Diagnostic 
Code 6260 of the Rating Schedule, which provides for a 10 
percent rating with evidence of persistent tinnitus as a 
symptom of head injury, concussion or acoustic trauma.  38 
C.F.R. § 4.87a, Diagnostic Code 6260.  Under those diagnostic 
criteria, a compensable evaluation is not for application 
because the evidence indicated that the veteran's tinnitus 
was due to a disease rather than a head injury, concussion or 
acoustic trauma.  In the absence of clinical evidence of 
tinnitus in service or until many years thereafter, the Board 
accepts, as more probative, the medical evidence indicating 
scarlet fever as the etiology of his tinnitus.  Accordingly, 
the Board considers the preponderance of the evidence is 
against a compensable evaluation for tinnitus under the old 
diagnostic criteria. 

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim as regards tinnitus.  A 
comparison to the previous version of the regulation does 
disclose a pertinent change to the regulation that would 
affect the outcome of this decision.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  The revised version of the 
diagnostic criteria has eliminated the requirement that 
tinnitus is the "symptom of head injury, concussion or 
acoustic trauma." 

When compensation is increased pursuant to a liberalizing 
law, or a liberalizing VA issue approved by the Secretary or 
by the Secretary's direction, the effective date of such 
increase is fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114 (1999). Accordingly 
a 10 percent evaluation for tinnitus is for application 
effective from June 10, 1999, the effective date of the 
revised regulation.  Id.

Hearing Loss

In this case, service connection has been established only 
for hearing loss of the left ear.

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from hearing loss, the 
rating schedule establishes eleven auditory acuity levels, 
from level I for essentially normal acuity through level XI 
for profound deafness.  In situations where compensation has 
been granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14.  In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the compensable ear is at level X 
or XI.  See 38 C.F.R. §§ 4.85, 4.87.   

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

The veteran was afforded a VA audiological examination 
conducted in March 1997.  At that time, pure tone thresholds, 
in pertinent part, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
50
55
70
95
100

The average decibel loss between 1000 and 4000 hertz was 80 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 36 percent in the left ear.  
The veteran is not totally deaf in his non-service connected 
right ear.

The veteran was afforded a VA audiological examination 
conducted in November 1998.  At that time, pure tone 
thresholds, in pertinent part, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
45
55
65
95
105

The average decibel loss between 1000 and 4000 hertz was 80 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 46 percent in the left ear.

The hearing acuity of the nonservice-connected ear is 
considered to be normal, or at level I.  The VA clinical 
findings correspond to auditory Level IX for the service 
connected left ear.  The Board notes that a zero percent 
rating is warranted on the basis of such findings.  However, 
a private audiological examination conducted in June 1999 
revealed a worsening of hearing loss in the veteran's left 
ear to the extent that an auditory Level X would be 
approximated.  The Board finds that a 10 percent evaluation 
is for application for defective hearing, left ear.

There is no competent evidence of record which indicates that 
the veteran's audiologic disabilities has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection valvular heart disease 
is reopened; and evidence of a well-grounded claim for 
service connection for valvular heart disease has been 
submitted; to this extent only, the appeal as to this claim 
is granted. 

Entitlement to a 10 percent disability evaluation for 
tinnitus is granted effective from June 10, 1999, subject to 
the provisions governing the award of monetary benefits. 

Entitlement to a 10 percent disability evaluation for 
defective hearing, left ear is granted, subject to the 
provisions governing the award of monetary benefits.


REMAND

As noted above, while the medical evidence is conflicting, 
the record contains an some medical evidence that suggests a 
possible link between the veteran's valvular heart disease 
and inservice scarlet fever.  However, it does not appear 
that the supportive opinions were based on a review of all 
pertinent medical records contained in the veteran's claims 
file.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In view of 
the foregoing, it is the Board's judgment that further 
medical review and an opinion from a cardiologist is 
indicated.

The private medical statements also suggest that the veteran 
received treatment from private facilities, and it is not 
clear that copies of all such records have been associated 
with the claims file.  The VA's statutory duty to assist the 
veteran includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran is hereby notified of the importance of his 
cooperation, including the obligation to report to any 
scheduled VA examinations.  Failure to cooperate may have a 
detrimental effect on the ultimate resolution of his claim.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
any inpatient or outpatient treatment for 
heart disease, from 1988 to the present.  
Upon receipt of the requested information 
and after securing any necessary release, 
the RO should contact the identified 
facilities, to include H. H., P.A. (see 
above) and the Family Health Center of 
Leavenworth, Kansas, and request that all 
available pertinent clinical 
documentation be forwarded for 
incorporation into the record.

2.  The veteran claims file should 
thereafter be referred to the Chief of 
Cardiology at an appropriate/convenient 
VA medical center for review.  That 
physician, or one designated by the 
chief, is requested to review the 
veteran's entire claims file, with 
particular attention to the March 30 2000 
statement submitted by Dr. N. O.  The 
reviewer is then requested to offer an 
opinion, without resort to speculation, 
whether it is at least as likely as not 
that the veteran's valvular heart disease 
began during or as a result of any 
incident of active duty, to include an 
inservice episode of scarlet fever.  If 
the physician believes that an 
examination or additional diagnostic 
studies are warranted, such must be 
scheuled by the RO.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
entire claims file.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to service connection for 
valvular heart disease on the merits.  If 
the determination remains adverse to the 
veteran, he and his representative, 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



